Title: To James Madison from George W. Erving, 17 May 1808
From: Erving, George W.
To: Madison, James



Dear Sir
Madrid May 17h 1808.

My last unofficial letter was dated on the 9 April: You will doubtless observe that what I therein mentioned respecting the abdication of Charles, his indisposition to Reign, & his character in general, does not comport with the facts stated in the accompanying official letter, & the documents which are therewith inclosed.  I can only say that I know nothing now which alters my first opinion respecting his abdication, & have learnt many things which confirm it; not to cite anecdotes which in such a case may not be considered of sufficient weight, there is a fact of importance in point which deserves to be noted; On the 19h. March the day of his abdication, & on the 20th. also, he saw the foreign ministers; & he confessed to them that he was too old & infirm to Reign, that it was time for his Son to take on himself the cares of government &c &c.
It is also certain that some days previous to the insurrection at Aranjuez, the prince of peace having determined to fly, the king on that account thought of abdicating & directed Cevallos to draw out an instrument to that effect; this was done, but the king did not then execute it, because the prince of peace’s intention to depart was suspended, and there was then question of taking the royal family with him.  On the 19 as before stated with a View to save the princes life he again resolved to abdicate, & then ordered Cevallos to give him the instrument which he had previously prepared: it was that same instrument which he signed.  The simple fact is that Charles so long used to the prince of peace coud not do without him; & he saw that he coud not longer retain him: he loved him as a friend & he desired by any means whatever to save his life; these were the motives to his abdication: he was not exposed to personal danger, & coud not have had any apprehension of personal danger as every body then at Aranjuez was fully convinced; He might have been persuaded by Cavallero (the Minister of grace & justice), but he was neither forced nor menaced by any body; on the contrary to the last moment was treated with the utmost Respect & submission by his son as well as by Every body else: Even the licentious tongue of the assembled people did not assail the character of the Queen so much Exposed to remark at such a moment.  Now the "reiteration" of the protest inclosed in my public letter, was published before the protest itself; & that reiteration states the protest to have been made on the 19th., the day of Abdication; but when the protest appeared it was found to be dated on the 21st.; why?; the 19 would not do, the foreign ministers had seen him on the 20th.; it is only further to be observed that on the 21st. he had communication with an envoy from the grand-duke.  But it is difficult to Say what degree of inconsistency & absurdity Charles has been intentionally guilty of in his subsequent proceedings; what he has signed, or not signed: weak in the Extreme he must be, but the greatest of his misfortunes, and which totally nullifies whatever good qualities he may possess, is his wife: hinc illæ lachrymæ.
In the accompanying official letter I have endeavoured to present to you these late transactions in such a shape as to supersede the necessity of troubling you here with long commentaries by way of elucidation; I think no point Remains to be insisted upon with a view to avoiding Error, in judging as to the submission by Charles of his cause to the tribunal of the Emperor, as to the confidence placed by Ferdinand in his brotherly friendship, or as to the march of the french government; gradually extending its plan of arrangement, as it observed by an acquaintance with those most concerned in it, with what facility it might be Extended.  The curious pamphlet adverted to in my public letter (of which no copy can now be obtained) gives us to understand that the final decision of Napoleon as to the fate of Spain, has been founded on a conviction that with all his power, he cannot make habil monarchs, out of such inept materials as the house of Bourbon furnishes: and certainly it is not to be beleived that he woud have placed his brother on the throne, if Ferdinand had been another Napoleon: That pamphlet also, (it was published after the royal family were completely settled at Bayonne) asks the Spaniards (rather tauntingly) what good they can Expect to derive from the administration of a family who have had the weakness to go to Bayonne, & submit their disputes to the arbitration of the Emperor!!
The Spaniards reply
captique dolis lachrymisque coactis
Quos neque Tydides nec Larissœus Achilles
Non anni domuere decem;
But tho Charles’s abdication is treated as if it had been forced; yet the restoration of Charles is not considered complete without the renunciation of Ferdinand: but the renunciation of Ferdinand, is it not made under duress?.  Charles has been brought to consider his Son & his family unworthy of the sceptre & therefore he transfers it to one well Enabled to weild it: but this transfer is it made under more favorable circumstances than his first abdication? and if Ferdinand has been guilty, how have his other children merited to lose their inheritance?  Neither can the transfer of Charles be sufficient to pass the throne, without a renunciation on the part of Ferdinand of his rights as prince of Asturias & of the other children as to their remainders.  But it is said that this is actually done; at least that Ferdinand has renounced his birthright.  These two instruments the transfer by Charles and the renunciation of Ferdinand as prince of Asturias are yet to appear: In the mean time the State of things is that between Trinculo & Caliban "You shall be king I will be Vice-roy over you".
The Lieutenant has conducted his department with the utmost address, and appears to be as great a politician as unquestionably he is an able general: he is assisted however by Mr. La foret; an old diplomat, & it must be allowed that he has happily the very best materials to operate with. That is to say all in one word, that on his holding  great levees in the first days of his lieutenancy these people woud have kissed his hand, as they have been used to do the kings; but the grand-duke was ashamed to Submit to the ceremony; and for the rest, keeps his attention fixed upon essentials rather than Exteriors.
It is not yet certain that every thing will  so, if the provinces shoud revolt it will be the work of time to reduce them: Cataluña, Arragon Andalusia, Galicia, & Asturias, the most mountainous countries may become so many Vendées.  We have alarming reports from those quarters, but I don’t know what may be stated as fact.  Mr. Young will pass thro’ La Mancha and Andalusia & be able to give you the best account of the state of things there.  Whatever the insurrections may be it is not probable that any force will be brought against the french in the Castiles Navarre Estremadura & Biscay the provinces principally occupied by them; unless Ferdinand shoud escape, an accident not to be counted on; or they shoud adopt some other object (as for Example the infant Dn. Pedro now in Brasil) which might create division & confusion.
Lieutt. Lewis who came in the Osage mentioned to Mr. Skipwith & Mr. Barnet that he had brought a dispatch from you for me, which he delivered to Genl Armstrong; that dispatch has not reached me; I wrote to Genl A. about it on ye. 22. April but as yet have no answer from him.  Dear Sir with sincere Respect & Esteem Your very obliged & obt. St.

George W Erving


P.S.  I send by Mr. Young a genealogy of the Marquis St. Simon, which he desires may be accepted for the use of the national library. He is a brave meritorious old soldier who served very honorably in America; this is probably the only  which he ever composed; it has certainly the merit of being unique in its kind; and as the present is well intended, he himself not being aware of how little importance it is for us to know that he is descended from King Pepin; I have received it with  expressions.
  It is said that a great deputation of this Kingdom is to present itself at Bayonne: The inclosed piece (which I have just received from Lisbon) being the  of the Portuguese deputation at Bayonne, will serve to give an idea of what ye. Spanish deputation will do there.
Postscript May 23d.
The dispatches of the Grand-duke to the french ambassador at Washington I have thought it best to put under cover to you; I beleive that they contain dispatches for South America.  In giving you an account in my public letter of the conversation of yesterday with the grand-duke, it has seemed improper to add what he said upon subjects other than those in point; he talks a great deal, apparently without reserve, & en militaire, tho his manner is afable & conciliating: this to all; but to myself (I know not how I have merited his good opinion) he has paid particular attention, and has said to my friend the dutchman who is most intimate with him things highly flattering & obliging: for the Rest he is in affairs astonishingly habil considering that his education has been entirely military, and is not without a considerable share of diplomatique dexterity: in this department he is assisted by Mr. La foret who is perfectly versed.  Mr. L. F. was long in the U.S. during the revolution & must be known to the president & to yourself; scarcely any foreigner whom I have met with Either English or french is so well acquainted with our affairs.  He even knows particularly the characters of all those individuals who took the lead in the revolution.
The prince said to me yesterday as he has done twice before, that the U. S. he hoped woud make common cause with France: I replied that the system actually observed appeared to be a very wise one, and it was such as France coud not object to: But he said that since the Emperor had determined to give liberty to the Seas and the United States were more interested in his object than any other nation, they ought to assist him in it: I told him that as far as an opposition to unjust pretensions of the English went, he might consider that France was assisted, by the United States having refused to admit the doctrine set up by the English, & their having taken a course which woud compel the English to abandon that ground; or else, that the continuance of the present measures woud do as much, & probably greater injury to the English than a war: But it was also to be observed that France, probably misinformed as to the real state of America, had adopted a System towards her, as it appeared to me not the wisest; instead of leaving the English burthened with all the odium which her proceedings were calculated to Excite, she had Endeavoured as it were, to participate it with her by acts of a similar nature; in which the very principles contended for were offended, to say nothing of treaty stipulations: he seemed to consider this observation to be just, but Said that the Emperor coud not Suffer any nation to navigate freely which submitted to the restraints imposed by the English; I replied that it was evident that we did not mean to submit to Such restraints: he expressed himself very desirous of smoothing all difficulties, and begged me to give him such thoughts as I had upon the subject by way of memorandum, on paper.  I told him that I coud not Enter into the matter Seriously; I had only meant to Express an opinion as to the past, the future must depend on arrangements between the two governments with which I had nothing to do.  I then spoke at large of the offensive System which had been pursued here, & mentioned that in all my conversations with the Prince of Peace he had thrown the blame on France: Of that he was fully aware & said that he knew that every thing had been wrong, but an Entire change woud take place.
The Prince’s accounts from the provinces ought to be received cum grano Salis; because the Effect which may be produced by the tranfer made by Charles of his dominions to Napoleon cannot yet be ascertained, and even now the appearances in Cataluna & Asturias are far from being Entirely Satisfactory.  With perfect respect & Esteem Dear Sir Your Most obliged & ot. St.


George W Erving


P S
By a proper use of the order for the release of a Vessel according to a memorandum, which I have given to Mr. Young I calculate that he will obtain his passage to the U. States free of Expence.

